EXHIBIT IMAGEWARE SYSTEMS, INC. SECURITY AGREEMENT This Security Agreement (as amended, modified or otherwise supplemented from time to time, this “Security Agreement”), dated as of February 12, 2009, is executed by ImageWare Systems, Inc., a Delawarecorporation (“Company”), in favor of BET Funding LLC, a Delaware limited liability company (together with its successors and assigns, “Lender”). RECITALS A.Company has issued to Lender a promissory note (the “Note”), dated as of the date hereof in an aggregate principal amount of up to $5,000,000 in favor of Lender. B.In order to induce Lender to extend the credit evidenced by the Note, Company has agreed to enter into this Security Agreement and to grant Lender, the security interest in the Collateral described below. AGREEMENT NOW, THEREFORE, in consideration of the above recitals and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, Company hereby agrees with Lender as follows: 1.Definitions and Interpretation.When used in this Security Agreement, the following terms have the following respective meanings: “Collateral” has the meaning given to that term in Section 2 hereof. “Event of Default”shall have the meaning ascribed to such term in the Note. “Financing Documents” shall have the meaning ascribed to such term in the Note. “Liens” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind (including, without limitation, any conditional sale or other title retention agreement or lease in the nature thereof), any sale of receivables with recourse against Company, any filing or agreement to file a financing statement as debtor under the UCC or any similar statute or any subordination arrangement in favor of another person. “Obligations” means all loans, advances, debts, liabilities and obligations, howsoever arising, owed by Company to Lender of every kind and description (whether or not evidenced by any note or instrument and whether or not for the payment of money), now existing or hereafter arising, under or pursuant to the terms of the Note, this Security Agreement or the other Financing Documents, including, all interest, fees, charges, expenses, attorneys’ fees and costs and accountants’ fees and costs chargeable to and payable by Company hereunder and thereunder, in each case, whether direct or indirect, absolute or contingent, due or to become due, and whether or not arising after the commencement of a proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et seq.), as amended from time to time (including post-petition interest) and whether or not allowed or allowable as a claim in any such proceeding. “Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for taxes being contested in good faith and by appropriate proceedings for which adequate reserves have been established; and (b) Liens in favor of Lender. “UCC” means the Uniform Commercial Code as in effect in the State of Delaware from time to time. All capitalized terms not otherwise defined herein shall have the respective meanings given in the Note. Unless otherwise defined herein, all terms defined in the UCC have the respective meanings given to those terms in the UCC. 2.Grant of Security Interest.As security for the Obligations, Company hereby pledges to Lender and grants to Lender a first priority lien on and security interest in and to all right, title and interests of Company in and to the property described in Attachment 1 hereto, whether now existing or hereafter from time to time acquired (collectively, the “Collateral”). 3.General Representations and Warranties.Company represents and warrants to Lender that (a)Company is the owner of the Collateral (or, in the case of after-acquired Collateral, at the time Company acquires rights in the Collateral, will be the owner thereof) and that no other Person has (or, in the case of after-acquired Collateral, at the time Company acquires rights therein, will have) any right, title, claim or interest (by way of Lien or otherwise) in, against or to the Collateral, other than Permitted Liens; (b)upon the filing of UCC-1 financing statements in the appropriate filing offices, Lender has (or in the case of after-acquired Collateral, at the time Company acquires rights therein, will have) a first priority perfected security interest in the Collateral to the extent that a security interest in the Collateral can be perfected by such filing, except for Permitted Liens; (c)all Inventory has been (or, in the case of hereafter produced Inventory, will be) produced in compliance with applicable laws, including the Fair Labor Standards Act; (d)all accounts receivable and payment intangibles are genuine and enforceable against the party obligated to pay the same; (e) the originals of all documents evidencing all accounts receivable and payment intangibles of Company and the only original books of account and records of Company relating thereto are, and will continue to be, kept at the address of Company set forth in Section 7 of this Security Agreement. 4.Covenants Relating to Collateral. (a)Company hereby agrees (a)to perform all acts that may be necessary to maintain, preserve, protect and perfect the Collateral, the Lien granted to Lender therein and the perfection and priority of such Lien, except for Permitted Liens; (b)not to have any other Liens, except Permitted Liens, placed on the Collateral; (c) not to use or permit any Collateral to be used (i)in violation in any material respect of any applicable law, rule or regulation, or (ii)in violation of any policy of insurance covering the Collateral; (d)to pay promptly when due all taxes and other governmental charges, all Liens and all other charges now or hereafter imposed upon or affecting any Collateral; (e)without 30 days’ written notice to Collateral Agent, (i)not to change Company’s name or place of business (or, if Company has more than one place of business, its chief executive office), or the office in which Company’s records relating to accounts receivable and payment intangibles are kept, (ii)not to change Company’s state of incorporation, or (f)to procure, execute and deliver from time to time any endorsements, assignments, financing statements and other writings reasonably deemed necessary or appropriate by Lender to perfect, maintain and protect its Lien hereunder and the priority thereof and to deliver promptly upon the request of Lender all originals of Collateral consisting of instruments. 2 (b)Company hereby further agrees to (i) notify Lender, in writing, at such time or times that Company enters into a Material Contract and (ii) perform all acts that may be necessary to maintain, preserve, protect and perfect a security interest in such Material Contract, the Lien granted to Lender therein and the perfection and priority of such Lien.Upon Lender's request, Company shall provide copies of any Material Contracts to Lender.For purposes of this Section 4(b), "Material Contract" means any agreement not made in the ordinary course of Company's business or an agreement that requires payments of $100,000 or more, in which Company or any subsidiary of Company is a party or has a beneficial interest. 5.Authorized Action by Lender.Company hereby irrevocably appoints Lender, or any Person that Lender may designate, as its attorney-in-fact (which appointment is coupled with an interest), at Company’s expense, and agrees that Lender may perform (but Lender shall not be obligated to and shall incur no liability to Company or any third party for failure so to do) any act which Company is obligated by the Note or this Security Agreement to perform, and to exercise such rights and powers as Company might exercise with respect to the Collateral, including the right to (a)collect by legal proceedings or otherwise and endorse, receive and receipt for all dividends, interest, payments, proceeds and other sums and property now or hereafter payable on or on account of the Collateral; (b)enter into any extension, reorganization, deposit, merger, consolidation or other agreement pertaining to, or deposit, surrender, accept, hold or apply other property in exchange for the Collateral; (c)make any compromise or settlement, and take any action it deems advisable, with respect to the Collateral; (d)pay any indebtedness of Company relating to the Collateral; (e) insure, process and preserve the Collateral; and (f)file UCC financing statements and execute other documents, instruments and agreements required hereunder; provided, however, that Lender shall not exercise any such powers granted pursuant to subsections (a) through (d) prior to the occurrence of an Event of Default and shall only exercise such powers during the continuance of an Event of Default.Company agrees to reimburse Lender upon demand for any reasonable costs and expenses, including attorneys’ fees, Lender may incur while acting as Company’s attorney-in-fact hereunder, all of which costs and expenses are included in the Obligations.It is further agreed and understood between the parties hereto that such care as Lender gives to the safekeeping of its own property of like kind shall constitute reasonable care of the Collateral when in Lender’s possession; provided, however, that Lender shall not be required to make any presentment, demand or protest, or give any notice and need not take any action to preserve any rights against any prior party or any other person in connection with the Obligations or with respect to the Collateral. 3 6.Default and Remedies. (a)Default.Company shall be deemed in default under this Security Agreement upon the occurrence and during the continuance of an Event of Default. (b)Remedies.Upon the occurrence and during the continuance of any such Event of Default, Lender shall have the rights of a secured creditor under the UCC, all rights granted by this Security Agreement and by law, including the right to:(a)enter Company’s premises and take possession of the Collateral or dispose of the Collateral on the Premises, (b) require Company to assemble the Collateral and make it available to Lender at a place to be designated by Lender; (c)prior to the disposition of the Collateral, store, process, repair or recondition it or otherwise prepare it for disposition in any manner and to the extent Lender deems appropriate; and (d) sell or dispose of the Collateral pursuant to a sale under the UCC, if applicable.Company hereby agrees that ten (10) days’ notice of any intended sale or disposition of any Collateral is reasonable.In furtherance of Lender’s rights hereunder, Company hereby grants to Lender an irrevocable, non-exclusive license, exercisable without royalty or other payment by Lender, and only in connection with the exercise of remedies hereunder, to use, license or sublicense any patent, trademark, trade name, copyright or other intellectual property in which Company now or hereafter has any right, title or interest together with the right of access to all media in which any of the foregoing may be recorded or stored. (c)Application of Collateral Proceeds.The proceeds and/or avails of the Collateral, or any part thereof, and the proceeds and the avails of any remedy hereunder (as well as any other amounts of any kind held by Lender at the time of, or received by Lender after, the occurrence of an Event of Default) shall be paid to and applied as follows: (i)First, to the payment of reasonable costs and expenses, including all amounts expended to preserve the value of the Collateral, of foreclosure or suit, if any, and of such sale and the exercise of any other rights or remedies, and of all proper fees, expenses, liability and advances, including reasonable legal expenses and attorneys’ fees, incurred or made hereunder by Collateral Agent; (ii)Second, to the payment to Lender of the amount then owing or unpaid on Lender’s Note, and in case such proceeds shall be insufficient to pay in full the whole amount so due; (iii)Third, to the payment of the surplus, if any, to Company, its successors and assigns, or to whomsoever may be lawfully entitled to receive the same. 7.Miscellaneous. (a)Notices.Except as otherwise provided herein, all notices, requests, demands, consents, instructions or other communications to or upon Company or Lender under this Security Agreement shall be in writing and faxed, mailed or delivered to each party to the facsimile number or its address set forth below (or to such other facsimile number or address as the recipient of any notice shall have notified the other in writing).All such notices and communications shall be effective (a) when sent by Federal Express or other overnight service of recognized standing, on the business day following the deposit with such service; (b) when mailed, by registered or certified mail, first class postage prepaid and addressed as aforesaid through the United States Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d) when faxed, upon confirmation of receipt. 4 Lender: BET Funding LLC C/o 250
